United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 10-1911
                                 ___________

Calvin C. Hollowell,                    *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the Eastern
                                        * District of Arkansas.
Bryan E. Hosto, Attorney, Hosto,        *
Buchan, Prater, and Lawrence P.L.L.C.; *
Charles J. Buchan, Attorney; Mark       *
Sexton, Attorney; Paul Andrew           *
Prater, Attorney; Beth Collier, Deputy * [UNPUBLISHED]
Clerk Sherwood District Court; Hosto *
Buchan Prater & Lawrence, PLLC,         *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: August 9, 2010
                              Filed: August 12, 2010
                               ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.
       Calvin Hollowell appeals an order of the District Court1 dismissing his civil
action related to state garnishment proceedings. Upon careful de novo review, see
Carter v. Arkansas, 392 F.3d 965, 968 (8th Cir. 2004), we conclude that based on the
allegations in Hollowell’s complaint, he can prove no set of facts that would entitle
him to relief on the claims he asserted under 42 U.S.C. §§ 1983, 1985, and 1986, as
well as the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692–1692p,2 see Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (holding that a complaint must
contain sufficient factual matter to state a claim for relief that is plausible on its face;
plaintiff’s obligation to provide grounds of entitlement to relief requires more than
labels and conclusions). Accordingly, we modify the District Court’s order to reflect
that all of the claims asserted in the complaint are dismissed with prejudice, and we
affirm the order as modified.
                         ______________________________




       1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
       2
       We do not construe the complaint as asserting an independent claim under 42
U.S.C. § 407.

                                            -2-